Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144435                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  COUNTRYWIDE HOME LOANS, INC., d/b/a                                                                                Justices
  AMERICA’S WHOLESALE LENDER,
           Plaintiff-Appellee,
  v                                                                SC: 144435
                                                                   COA: 298399
                                                                   Oakland CC: 2008-093634-CH
  PEOPLES CHOICE HOME LOAN, INC.,
            Defendant-Appellant,
  and
  BAYVIEW LOAN SERVICING, LLC, and
  WACHOVIA MORTGAGE CORPORATION,
           Defendants/Cross-Defendants,
  and
  LAWRENCE RUBENS,
          Defendant/Cross-Plaintiff,
  and
  MARGO RUBENS, AMIRA BUTLER, and
  FIRST MAGNUS FINANCIAL CORPORATION,
           Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2012                  _________________________________________
           s0917                                                              Clerk